*188Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Charles Scotchel, Jr., appeals the district court’s order affirming the bankruptcy court’s order sustaining the trustee’s objection and finding that the entire amount of a contingency fee award was properly includable in Scotchel’s bankruptcy estate. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm on the reasoning of the courts below. Scotchel v. Sheehan, Nos. 1:13-cv-00161-IMK; 1:12-bk-00009, 2014 WL 823379 (N.D.W.Va. Mar. 3, 2014; June 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.